Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status: claims 2-4, 8-14, 16, and 18-24 are pending in this Office Action

Response to Arguments

Double patenting:
The terminal disclaimer was filed on 01/26/2022. Therefore the double patenting of the previous rejection is withdrawn. 

Prior Art Reiection:
 	Applicant's arguments to claim 2 have been fully considered but they are deemed not persuasive. 
Bansal teaches obtain database connection information for the marked invocation of the function ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis . The integrated data may be accessed through the traffic monitoring system … and/or provided to another system, device or program code for further processing. Note: provide the integrated/saved anomalous to another system is obtain database connection information for the marked invocation)
open a new database connection based on the same database connection
information for the marked invocation of the function ([0078] application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected … and/or provided to another system, device or program code for further processing. Fig. 7, [0132] traffic sent to and from network server 140 is observed at step 710. [0135] Transaction server 164 performs data collection and additional processing on the defects and statistics data at step 740. Note: server 164 performs data collection and additional processing on the defects based on defects sent from server 140 is open a new database connection based on the same database connection); where opening a new database connection comprises requesting information from the database ([0065] Traffic sent to and from an application [0070] processes the traffic to identify defects. [0135] Transaction server 164 performs data collection and additional processing on the defects and statistics data. Note: Traffic sent to an application is requesting information from the database)
generate an explain plan for the new database connection that is indicative of how the database conduct a search for the requested information (Fig. 9, [0165] Statistics and defect data are then generated from the identified transactions at step 960 …  include, e.g., response time, count of completed transactions, count of uncompleted transactions … Defect data may include defect and incident information, count information such as the number of times a particular defect has occurred and other data associated with transactions identified as being defective. The statistics and defect data is transmitted to transaction server 164 at step 970. Also See Fig. 19, [0216] The incident report list provides a status (e.g., open or closed), an impact level (e.g., low, moderate or severe), a business impact metric, an identifier of the business process, an identifier of the business transaction, the number of identified users, user groups and defects, the defect type, the time and date of the first and last occurrences of the incident and the duration)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-4, 8-14, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US20070266045), in view of Sonkin (US20050283457).
Regarding to claim 2: 
Bansal teaches A system for evaluating application performance, comprising: a processor configured to:
process a request, including invoking a function that accesses an external resource (fig.1, 101-103.[0065] Traffic sent to and from an application. [0070] processes the traffic to identify defects and incidents and gather statistics. Fig. 12, 1210 [0182] A request is received at an application at step 1210. The application processes the request. See Fig. 1D ), wherein the function corresponds to a database access function ([0057] The application monitoring system may monitor the execution of one or more applications … [0084] Database server 151 is in communication with application server 150 and stores network service system information and other information for responding to client requests);
determine whether a response time associated with the invocation of the function exceeds a threshold ([0164] transactions having the particular URL and having a response time over the response time threshold, the transaction is identified as defective. [0071] defects can be detected by evaluating a request-response pair against defect criteria which may specify transaction types, a range of acceptable response times … defect criteria specifies a range of acceptable response times within which a response may be received after a request is sent, the request-response pair is defective if the response time falls outside the specified range);
in response to a determination that the response time exceeds the threshold ([0071] specifies a range of acceptable response times … the request-response pair is defective if the response time falls outside the specified range):
mark the invocation of the function for post processing to obtain a marked invocation of the function ([0070-0071] a defect such as a slow response to a request … defects can be detected by evaluating a request-response pair against defect criteria which may specify transaction types, a range of acceptable response times [0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis . The integrated data may be accessed through the traffic monitoring system … and/or provided to another system, device or program code for further processing. Note: saved a defect (a slow response) is mark the invocation; Save a defect to analysis the request and/or provided saved defect to another system for further processing is post processing to obtain a marked invocation of the function. [0174] a signature parameter of a response time threshold may be used to identify defective transactions. For example, a transaction signature may be modified and saved as a defect definition. [0088] [0091] Transaction server 164 … receives transaction signatures from one or more recorders); and
capture a runtime attribute associated with the marked invocation of the function ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected. [0161] recorders capture transaction data, generate transaction signatures from the transaction data and provide the signatures to transaction server 164)
post process the marked invocation of the function to obtain additional performance information ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis. [0072] defect data and statistics can be aggregated. [0075] aggregating the data, storing the data, and providing the data to an operator through an interface or other output. Note: save defects to analysis and provided to another system for further processing is post processing; provide aggregating  defected data to an operator to further analysis is obtain additional performance information), comprising to:
obtain database connection information for the marked invocation of the
function ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis . The integrated data may be accessed through the traffic monitoring system … and/or provided to another system, device or program code for further processing. Note: provide the integrated/saved anomalous to another system is obtain database connection information for the marked invocation)
open a new database connection based on the same database connection
information for the marked invocation of the function ([0078] application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected … and/or provided to another system, device or program code for further processing. Fig. 7, [0132] traffic sent to and from network server 140 is observed at step 710. [0135] Transaction server 164 performs data collection and additional processing on the defects and statistics data at step 740. Note: server 164 performs data collection and additional processing on the defects based on defects sent from server 140 is open a new database connection based on the same database connection); where opening a new database connection comprises requesting information from the database ([0065] Traffic sent to and from an application [0070] processes the traffic to identify defects. [0135] Transaction server 164 performs data collection and additional processing on the defects and statistics data. Note: Traffic sent to an application is requesting information from the database)
generate an explain plan for the new database connection that is indicative of how the database conduct a search for the requested information (Fig. 9, [0165] Statistics and defect data are then generated from the identified transactions at step 960 …  include, e.g., response time, count of completed transactions, count of uncompleted transactions … Defect data may include defect and incident information, count information such as the number of times a particular defect has occurred and other data associated with transactions identified as being defective. The statistics and defect data is transmitted to transaction server 164 at step 970. Also See Fig. 19, [0216] The incident report list provides a status (e.g., open or closed), an impact level (e.g., low, moderate or severe), a business impact metric, an identifier of the business process, an identifier of the business transaction, the number of identified users, user groups and defects, the defect type, the time and date of the first and last occurrences of the incident and the duration)
a memory coupled to the processor, configured to provide the processor with instructions (Fig.5. [0125] The computer system includes one or more processors 550 and main memory 552).
Bansal teaches process a request, including invoking a function (see above, wherein the application would obviously be a function) but does not explicitly disclose the application is equivalent with a function.
Sonkin teaches clearly process a request, including invoking a function ([0073] functions of an exemplary API. [0042] A client can call a function … to the requested interface. [0037] API (application programming interface) allows processes to make calls to a database to invoke database services).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Sonkin and apply them on the teachings of Bansal to further implement process a request, including invoking a function.  One would be motivated to do so because in order to improve better system and method to provide A client can call a function to the requested interface (Sonkin, [0042]).
Regarding to claim 3: 
The system of Claim 2, wherein:
the runtime attribute includes a stack trace associated with the marked invocation of the function (Bansal [0110] the behavior of a transaction. [0004] collecting application runtime data … can use agents … Tracing refers to obtaining a detailed record, or trace, of the steps a computer program executes. One type of trace is a stack trace. [0057] The application runtime data can provide a transaction trace); and
post process the marked invocation of the function comprises analyzing, based on the stack trace, the marked invocation of the function to identify code invoking the accessing of the external resource (Bansal [0178] application code. [0110] The identified transactions are analyzed based on the defect definitions. [0068] Transactions can be detected based on transaction definitions which specify … parameters, which are found in the traffic  … in the HTTP request line. [0064] Agent 152 … monitor the execution of an application or other code at some other server). 
Regarding to claim 4: 
The system of Claim 3, wherein the post processing is performed asynchronously (Bansal [0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis … provided to another system, device or program code for further processing. Note: saved the defect and provided to another system, device or program code for further processing is post processing is performed asynchronously)
Regarding to claim 8: 
The system of Claim 7, wherein the database connection information includes user credential information (Bansal [0089] transaction may include … a request identifier. [161] a URL associated with the transaction, user identification.[0103] identifies a session ID and/or user ID from the received components … a user ID is derived from a login transaction as part of a business transaction. The user identification module 260 then provides the session ID and/or user ID to the statistics and defects monitor 280), database host information and port information ([0138] The client and server filters may include one or more IP address ranges. [0161] a URL associated with the transaction, user identification, client machine identification, server machine identification [0083] multiple input ports to the specific output port. [0072] The aggregated statistics and defects … stored for access by an operator through an interface or other appropriate output)
Regarding to claim 9: 
The system of Claim 2, wherein the runtime attribute includes a parameter that is used to invoke the function (Bansal [0110] the behavior of a transaction [0078] traffic monitoring data and application runtime data for a specific request and response [0068] Transactions can be detected based on transaction definitions which specify the existence or non-existence or combination thereof of a set of name/value pairs, e.g., parameters, which are found in the traffic.  For example, parameter specification may include a matching type, a parameter type (e.g., URL, cookie, post, or query, or session), a name pattern, and a value pattern. URL parameters include name/value pairs that appear in the HTTP request line.).
Regarding to claim 10: 
The system of Claim 2, wherein the runtime attribute includes a return value of the function (Bansal [0071] specifies a range of acceptable response times … the request-response pair is defective if the response time falls outside the specified range).
Regarding to claim 11: 
The system of Claim 2, wherein the runtime attribute includes performance statistics (Bansal see fig. 15, 29 for open defects. [0047 ] fig. 29 … report list of a traffic monitoring system [0070] At step 103, the traffic monitoring system processes the traffic to identify defects and incidents and gather statistics. [0072] The aggregated statistics and defects … stored for access by an operator through)
Regarding to claim 12: 
The system of Claim 2, wherein the external resource includes a web service (Bansal [0172] transaction request was received from a particular client machine A by a particular front-end web server B).
Regarding to claim 13: 
The system of Claim 2, wherein the external resource includes a networking resource (Bansal Fig. 1A. 4. [0062] network monitoring system which monitors a network service. The network service includes an example network server 140 and an example application server 150).
Regarding to claim 14: 
 	[Rejection rationale for claim 2 is applicable].
Regarding to claim 16: 
[Rejection rationale for claim 2 is applicable].
Regarding to claim 18: 
The system of Claim 2, wherein the function was previously modified to include instrumentation code configured to measure response time ((Bansal, ([0164] transactions having the particular URL and having a response time over the response time threshold, the transaction is identified as defective. [0174] a signature parameter of a response time threshold may be used to identify defective transactions. For example, a transaction signature may be modified and saved as a defect definition. Note: a transaction signature (may be modified) is the function was previously modified)
Regarding to claim 19: 
The system of claim 2, wherein the explain plan indicates a number of rows of the database that were returned when the search was conducted for the requested information (Bansal, see fig.29 for incident report for defected rows (eg. Slow time))
Regarding to claims 20, 21: 
[Rejection rationale for claim 19 is applicable].

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US20070266045), in view of Sonkin (US20050283457), further in view of Cotner (US6816874)
Regarding to claim 22: 
Bansal-Sonkin teaches The system of claim 2, 
Bansal-Sonkin does not explicitly disclose wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions.
Cotner teaches wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions (Col 7 lines 45-65 “determines (at block 318) the end times for the CPU and lock/latch wait times received at block 300 and calculates (at block 320) the difference, i.e., the delta, of the beginning and end times … returning the difference for the CPU and latch/lock wait times. Col 4 lines 35-40 “CPU time … the total CPU time (in seconds and microseconds) used during the monitored event”. Col 4 lines 42-44 “Latch/Lock Contention Wait Time: The time a thread or application has to wait to obtain a lock to access a file”. Note: It’s well known in art that a lock wait occurs when a transaction tries to obtain a lock on a resource that is already held by another transaction; Latch/lock wait time (held by another transaction) is time that was spent on nested calls to child functions; Returning difference for the CPU time and latch/lock wait time is the total time minus any time calls to child functions)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Cotner and apply them on the teachings of Bansal- Sonkin to further implement wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions.  One would be motivated to do so because in order to improve better system and method to returning the difference for the CPU and latch/lock wait times (Cotner Col 7 lines 45-65).
Regarding to claims 23-24: 
[Rejection rationale for claim 19 is applicable].
Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449        
                                                                                                                                                                                                                                                                                                                                                                                                               /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449